Fourth Court of Appeals
                                     San Antonio, Texas
                                    DISSENTING OPINION
                                         No. 04-21-00203-CR

                                   EX PARTE Armando RAMOS

                     From the 226th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018CR6442-W1
                             Honorable Velia J. Meza, Judge Presiding

Opinion by: Rebeca C. Martinez, Chief Justice
Dissenting Opinion by: Luz Elena D. Chapa, Justice

Sitting:          Rebeca C. Martinez, Chief Justice
                  Beth Watkins, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: November 30, 2022

           Appellant Armando Ramos appeals the trial court’s denial of his application for a post-

conviction writ of habeas corpus, arguing his misdemeanor conviction subjected him to double

jeopardy. The majority opinion affirms the trial court’s denial of Ramos’s habeas application.

Because I believe the trial court did not have jurisdiction to consider the habeas application, I

respectfully dissent.

                                  THE 11.09 HABEAS APPLICATION

           “A defendant convicted of a misdemeanor offense may attack the validity of his conviction

by way of habeas corpus if he is either (1) confined or restrained as a result of a misdemeanor

charge or conviction, or (2) is no longer confined, but is subject to collateral legal consequences

resulting from the conviction.” Ex parte Rucker, No. 05-21-00364-CR, 2022 WL 714744, at *3

(Tex. App.—Dallas Mar. 10, 2022, pet. ref’d) (mem. op., not designated for publication) (citing
Dissenting Opinion                                                                  04-21-00203-CR


State v. Collazo, 264 S.W.3d 121, 125–26 (Tex. App.—Houston [1st Dist.] 2007, pet. ref’d)). See

generally TEX. CODE CRIM. PROC. arts. 11.09, 11.21, 11.22; Ex parte Schmidt, 109 S.W.3d 480,

482–84 (Tex. Crim. App. 2003). “To prevail upon a post-conviction writ of habeas corpus,

[appellant] bears the burden of proving, by a preponderance of the evidence, the facts that would

entitle him to relief.” Ex parte Richardson, 70 S.W.3d 865, 870 (Tex. Crim. App. 2002); Collazo,

264 S.W.3d at 126. The habeas applicant must therefore prove he is confined, restrained, or subject

to collateral legal consequences resulting from his misdemeanor conviction. See Collazo, 264

S.W.3d at 126; see also Schmidt, 109 S.W.3d at 481–84; Rucker, 2022 WL 714744, at *3. These

requirements are jurisdictional. See Ex parte Cathcart, 13 S.W.3d 414, 417 (Tex. Crim. App. 2000)

(“Because we find that appellant was neither held to bail nor legally restrained in her liberty on

the charge of intoxication assault, we must also find that the habeas corpus jurisdiction of the

district court was not properly invoked.”); Collazo, 264 S.W.3d at 125–26 (concluding habeas

applicant properly invoked trial court’s jurisdiction by demonstrating he was subject to collateral

consequences because he was denied opportunity to obtain Texas peace officer license); Le v.

State, 300 S.W.3d 324, 326 (Tex. App.—Houston [14th Dist.] 2009, no pet.) (concluding habeas

applicant properly invoked trial court’s jurisdiction by demonstrating he was subject to collateral

consequences because then-present ICE detention and potential deportation based solely on

misdemeanor convictions).

        The habeas applicant must also establish the confinement or restraint is a result of the

conviction that he challenges in his habeas application. See Le, 300 S.W.3d at 326 (habeas

applicant must establish collateral legal consequences resulted from her Texas misdemeanor

convictions); Collazo, 264 S.W.3d at 125–26 (defendant may attack misdemeanor conviction

provided he is confined, restrained, or subject to collateral legal consequences resulting from

conviction); see also Cathcart, 13 S.W.3d at 417; In re Crocker, No. 05-21-00692-CV, 2021 WL


                                               -2-
Dissenting Opinion                                                                     04-21-00203-CR


4621765, at *1 (Tex. App.—Dallas Oct. 7, 2021) (orig. proceeding) (“Without proof that relator

is being restrained or confined as a result of the DWI arrest, relator is not entitled to seek habeas

relief.”).

        Ramos alleged in his habeas application he was offered “time served” for a guilty plea on

his misdemeanor charge of driving while intoxicated, and he accepted that deal. This is consistent

with the record, which shows Ramos was sentenced to time served, and the trial court’s findings

of fact and conclusions of law, which provide “[Ramos’s] sentence was satisfied as time served.”

Although Ramos remains confined, the record shows he is not confined or restrained as a result of

a misdemeanor charge or conviction. Instead, his confinement results from the revocation of his

parole with respect to his conviction for felony aggravated sexual assault of a child, which occurred

two years before his guilty plea on his misdemeanor DWI conviction. Ramos does not identify any

other proof he is confined, restrained, or subject to collateral legal consequences because of his

misdemeanor DWI conviction. See TEX. CODE CRIM. PROC. arts. 11.21 & 11.22; Tatum, 846

S.W.2d at 327; Collazo, 264 S.W.3d at 126; Brumley, 2018 WL 2054625, at *1.

        Because Ramos has failed to carry his burden of showing how he is confined, restrained,

or subject to collateral legal consequences, the trial court did not have jurisdiction to consider his

habeas application. See Cathcart, 13 S.W.3d at 417; Ex parte Huerta, 582 S.W.3d 407, 413 (Tex.

App.—Amarillo 2018, pet. ref’d) (vacating trial court’s order and dismissing appeal for want of

jurisdiction where release from Lubbock County confinement rendered appeal of trial court’s order

moot); Ex Parte Galvan-Herrera, No. 13-11-00380-CR, 2012 WL 1484097, at *7 (Tex. App.—

Corpus Christi-Edinburg Apr. 26, 2012, pet. ref’d) (mem. op., not designated for publication)

(vacating and dismissing for lack of jurisdiction). Without jurisdiction, the trial court improperly

considered Ramos’s habeas application and denied it. The majority opinion, however, implicitly

finds the trial court had jurisdiction to consider Ramos’s application and ignores the burden Ramos


                                                 -3-
Dissenting Opinion                                                                     04-21-00203-CR


must carry to show he is confined, restrained, or subject to collateral legal consequences as a result

of his misdemeanor DWI conviction. To the extent the majority reasons the State has not raised

these jurisdictional concerns, we are “obligated to review issues affecting jurisdiction.” See

Collazo, 264 S.W.3d at 126, n.2.

                                           CONCLUSION

        Because Ramos failed to meet his burden and show how he is confined, restrained, or

otherwise subject to collateral legal consequences, he failed to invoke the trial court’s jurisdiction

to consider his 11.09 habeas application. I would therefore vacate the trial court’s April 9, 2021

order denying habeas relief and dismiss Ramos’s misdemeanor habeas application for lack of

jurisdiction.

                                                   Luz Elena D. Chapa, Justice

Do Not Publish




                                                 -4-